United States Court of Appeals
                                                                        Fifth Circuit
                                                                      F I L E D
                    UNITED STATES COURT OF APPEALS
                                                                        July 7, 2003
                          FOR THE FIFTH CIRCUIT
                                                                   Charles R. Fulbruge III
                                                                           Clerk
                              No. 02-31113
                            Summary Calendar


                          KENNETH E. DELCAMBRE,

                                                     Plaintiff-Appellant,

                                 versus

               WILLIAM R. WHITTINGTON, etc.; ET. AL.,

                                                                   Defendants,

 WILLIAM R. WHITTINGTON, individually & in his capacity as a law
  enforcement officer of the State of Louisiana, Louisiana State
 Police and Superintendent of the Louisiana State Police, Deputy
Secretary of the State of Louisiana, Department of Public Safety
                           & Corrections,

                                                         Defendant-Appellee.



           Appeal from the United States District Court
               for the Western District of Louisiana
                          (No. 00-CV-243)


Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges

PER CURIAM:*

     One   year   after   entering   a   guilty   plea    to   a   misdemeanor

offense, Kenneth E. Delcambre filed this action against those



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
involved with his prosecution, presenting state and federal claims.

The district court dismissed this action, holding:         the wrongful

discharge   and   intentional   interference   claims   were    barred    by

prescription; the malicious prosecution claims, by the guilty plea.

A Federal Rule of Civil Procedure 12(b)(6) dismissal is reviewed de

novo.   Thompson v. Goetzmann, 315 F.3d 457, 459 (5th Cir. 2002).

        Delcambre maintains the claims are not time-barred.              The

termination of his employment, three years before filing this

action, however, ends any continuous tort.          See Bustamento v.

Tucker, 607 So.2d 532, 542 (La. 1991).     Further, Delcambre contends

his 42 U.S.C. §1983 malicious prosecution claim is not barred by

Heck v. Humphrey, 512 U.S. 477 (1994), because it was rendered

invalid by a state tribunal.      Though his conviction was expunged

and an order of acquittal entered, expunction under La. Rev. Stat.

Ann. § 44:9 does not render a prior conviction invalid.

                                                               AFFIRMED




                                   2